Case 1:18-cv-20048-DPG Document 77-1 Entered on FLSD Docket 02/08/2019 Page 1 of 7



                              UNITED STATES DISTRICT COURT FOR
                              THE SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 1:18-CV-20048-DPG


    SEBASTIAN GONZALEZ,

                     Plaintiff,

              v.

    TCR        SPORTS    BROADCASTING
    HOLDING, LLP d/b/a Mid-Atlantic Sports
    Network, HYUNDAI MOTOR AMERICA,
    INC., and MERCEDES-BENZ USA, LLC,

                Defendants.
    _____________________________________/

                   STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
                              FOR CLASS SETTLEMENT DATA

             WHEREAS, the parties (the “Parties”) to the above-captioned case (the “Action”) have

   settled this action;

             WHEREAS, Defendant TCR Sports Broadcasting Holding, LLC d/b/a Mid-Atlantic Sports

   Network (“MASN”) will be required in connection with the parties’ settlement agreement to

   produce or divulge the personal information of certain customers, or other sensitive and/or

   confidential consumer information that is non-public and sensitive in nature (“Class Settlement

   Data”);

             WHEREAS, good cause exists for entry of this Stipulated Confidentiality and Protective

   Order (“Stipulation”);

             WHEREAS, the entry of this Stipulation will expedite the flow of Class Settlement Data,

   facilitate prompt resolution of the parties’ settlement, and pursuant to Rule 26(c) of the Federal

   Rules of Civil Procedure, promote fair and expeditious resolution of this litigation;
Case 1:18-cv-20048-DPG Document 77-1 Entered on FLSD Docket 02/08/2019 Page 2 of 7



          THEREFORE, IT IS HEREBY STIPULATED and ORDERED that:

          1.      This Stipulation shall govern the handling of all information, material, and

   documents relating to the Class Settlement Data.

          2.      As used herein:

                  (a)    “Producing Party” shall mean any Party and/or any non-party producing

   Class Settlement Data.

                  (b)    “Receiving Party” shall mean any Party and/or any non-party receiving

   Class Settlement Data.

          3.      Designation of Information as Confidential. The Producing Party may designate as

   “Confidential” any Class Settlement Data that the Producing Party (or counsel) reasonably and in

   good faith believes to be confidential, including, but not limited to, the following documents and

   tangible things produced or otherwise exchanged: personal, financial, and/or other sensitive and/or

   confidential consumer information, or other information that is non-public and sensitive in nature.

   The protections conferred by this Stipulation cover not only Class Settlement Data designated as

   Confidential, but also (1) any information copied or extracted from Class Settlement Data material;

   (2) all copies, excerpts, summaries, or compilations of Class Settlement Data material; and (3) any

   testimony, conversations, or presentations by parties or their counsel that might reveal Class

   Settlement Data. However, the protections conferred by this Stipulation do not cover information

   that is in the public domain or becomes part of the public domain through trial or otherwise. A

   Party or non-party may designate Class Settlement Data as “Confidential” as follows:

                  (a)    Documents or other tangible Class Settlement Data may be designated by

   the Producing Party as “Confidential” by stamping or writing the word “Confidential” on the Class

   Settlement Data prior to the production of the documents or items. For multiple page documents,




                                                   2
Case 1:18-cv-20048-DPG Document 77-1 Entered on FLSD Docket 02/08/2019 Page 3 of 7



   the designation of “Confidential” shall be made on the first page, but shall presumptively apply to

   all pages of such documents unless expressly provided otherwise by the Producing Party.

                  (b)    In the case of electronically stored information or documents, the Producing

   Party may designate such materials as “Confidential” by specifically identifying what portions of

   such materials are being designated as “Confidential” by cover letter. Alternatively, if the

   materials are produced in such a manner that permits them to be stamped in some readily

   discernible way, then the Producing Party may stamp the material as “Confidential” prior to

   production.

           4.     Disclosure of Confidential Information. All Class Settlement Data shall be used

   only in connection with the Action. Class Settlement Data designated “Confidential,” including

   any copies, notes, abstracts or summaries thereof, shall be maintained in confidence by the Parties

   and shall not be disclosed to any other person, except:

                  (a)    the Court and persons assisting the Court in this Action, including court

   reporters and stenographic or clerical personnel;

                  (b)    the Parties’ counsel, including in-house counsel, the employees of such

   counsel; and any persons employed or retained by such counsel for the purpose of assisting in the

   conduct of this Action (such as copying services, e-discovery vendors, paralegals and clerical

   assistants);

                  (c)    the Parties, including their parent companies, affiliates and subsidiaries;

                  (d)    the Claims Administrator, as that term is used in the parties’ Class Action

   Settlement Agreement (ECF No. 76-1), and such Claims Administrator’s employees;

                  (e)    persons who were the authors or original recipients of such documents; and




                                                   3
Case 1:18-cv-20048-DPG Document 77-1 Entered on FLSD Docket 02/08/2019 Page 4 of 7



                   (f)    such other persons as hereafter may be designated by written agreement of

   all parties in this Action or by order of the Court.

           5.      Disclosure to Class Administrator. Before any disclosure of Confidential Class

   Settlement Material or notes, extracts or summaries of such Confidential Class Settlement Material

   is made to the Class Administrator or its employees pursuant to paragraph 4(d), counsel for the

   Party that intends to make the disclosure shall procure the Class Administrator’s written

   agreement, in the form of Exhibit A attached hereto, to comply with and be bound by the terms of

   this Stipulation.

           6.      Use of Confidential Information. Nothing in this Stipulation shall prevent a party

   from any use of its own Class Settlement Material in any manner consistent with applicable law.

   Class Settlement Material shall not be used by the parties or by any other persons or entities for

   any business or other purpose unless agreed to in writing by all parties to this Action or as

   authorized by further order of the Court. Persons to whom and entities to which Confidential

   information is furnished shall not disclose this Confidential information to any person not entitled

   under this Order to receive it. These restrictions on the use of Confidential information are

   applicable only to the use of the recipients of another person’s or entity’s Confidential information.

   Confidential information must be stored and maintained by a receiving party at a location and in a

   secure manner that ensures that access is limited to the persons authorized under this Order.

           7.      Documents Under Seal. Any Party intending to use in Court any Class Settlement

   Material marked “Confidential” or information contained in such Class Settlement Material shall

   follow the procedures set forth in the Local Rules of the Southern District of Florida and Section

   5 of the Court’s CM/ECF Administrative Procedures.




                                                     4
Case 1:18-cv-20048-DPG Document 77-1 Entered on FLSD Docket 02/08/2019 Page 5 of 7



          8.      Subpoenas. If a Party in possession of Class Settlement Material designated

   Confidential that was so designated by another Party or non-party receives a subpoena from a non-

   party seeking production or other disclosure of material designated Confidential, it shall promptly

   give written notice to counsel for the Producing Party (and, if the designating Party is not the same

   entity, the designating Party as well), identifying the Confidential material sought and enclosing a

   copy of the subpoena, and provide the Party and/or non-party that is being notified with a

   reasonable opportunity to object to the disclosure – where possible, at least ten (10) days’ notice

   before production or other disclosure of the Confidential material. In no event shall production or

   disclosure be made before notice is given. If the party claiming confidentiality makes a motion to

   quash or modify the subpoena or order, then the party, person or entity receiving the subpoena or

   order shall comply with applicable law or the order of the court having jurisdiction over such

   subpoena, order, or motion. If no such motion is made, despite a reasonable opportunity to do so,

   the party, person or entity receiving the subpoena or order is entitled to comply with it.

          9.       No Effect on Admissibility. Nothing in this Order shall be construed to affect the

   admissibility of any document, material, or information at any trial or hearing.

          10.      Amendments. The provisions of this Stipulation may be modified by agreement of

   the Parties, and this Stipulation is without prejudice to the rights of any Party to move for relief

   from any of its provisions, or to seek or agree to different or additional protection for any particular

   material or information.

          11.     Court’s Jurisdiction. The Court retains jurisdiction to make such amendments to

   this Stipulation as the Court deems appropriate. The provisions of this Stipulation regarding the

   use and/or disclosure of Confidential Class Settlement Material shall survive the termination of




                                                      5
Case 1:18-cv-20048-DPG Document 77-1 Entered on FLSD Docket 02/08/2019 Page 6 of 7



   this Action, and the Court shall retain jurisdiction with respect to interpreting and enforcing the

   provisions of this Order.

          12.     Written Notice. Written notice provided under this Order shall be by email to all

   counsel of record for all parties and by any means designated by counsel for any non-parties or to

   the non-parties if they are unrepresented by counsel. If no designation is made by counsel for any

   non-parties or to the non-parties if they are unrepresented by counsel, email shall be deemed

   sufficient written notice under this Paragraph and this Stipulation.



          SO ORDERED THIS ___ DAY OF ___________________, 2018.




                                                 UNITED STATES DISTRICT JUDGE
   Copies furnished to:
   All counsel of record




                                                    6
Case 1:18-cv-20048-DPG Document 77-1 Entered on FLSD Docket 02/08/2019 Page 7 of 7



                                      ACKNOWLEDGEMENT

                   Exhibit A to Stipulated Confidentiality and Protective Order

            I, __________________________________________, state the following:

           1.     I have read and understand the attached Confidentiality and Protective Order and I
   attest to my understanding that access to information designated as “Confidential” may be
   provided to me and that such access shall be pursuant to the terms and conditions and restrictions
   of the Confidentiality and Protective Order. I agree to be bound by the terms of the Confidentiality
   and Protective Order, both with respect to this Court’s powers of supervision of the litigation of
   the above-captioned case and to the party that produced the protected documents and information.

           2.     I shall not use or disclose to others, except in accordance with the Confidentiality
   and Protective Order, any “Confidential” documents or information. If I fail to abide by the terms
   of this Confidentiality and Protective Order, I understand that I shall be subject to sanctions by
   way of contempt of court and to separate legal and equitable recourse by the adversely affected
   party. I further consent to the exercise of personal jurisdiction by this Court and waive any
   objection as to venue in connection with any effort to enforce this Confidentiality and Protective
   Order.




    Date:




                                                    7
